Citation Nr: 1614601	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-50 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (IU) for the period prior to December 18, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service from August 1960 to August 1963 and from November 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied entitlement to IU. The RO in Albuquerque, New Mexico exercises current jurisdiction of the claims file.

The Veteran appeared at a Board hearing via video conference in November 2012 before the undersigned Veterans Law Judge. A transcript of the hearing testimony is associated with the claims file.

In August 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development. While the case was on remand, in a March 2015 rating decision, the AMC granted IU, effective December 18, 2009.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment prior to December 18, 2009.

CONCLUSION OF LAW

The requirements for IU for the period prior to December 18, 2009 are met, effective August 28, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.400(o), 4.3, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met. Prior to issuance of the July 2009 rating decision, via a May 2009 letter, the RO provided the Veteran with time- and content-compliant VCAA notice. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1). Further, neither the Veteran nor his representative has asserted any notice error or specific prejudice as a result thereof. Hence, the Board finds that VA complied with the notice requirements of the VCAA. See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's VA treatment records are in the claims file. As noted in the Introduction, the Board remanded the case for additional development, to include whether there is or was a Vocation Rehabilitation (VR) file extant that is related to the Veteran. In response to an AMC inquiry, the RO in Washington advised that there had never been an active VR file on the Veteran. Documentation in the claims file establishes that the report was essentially correct, and was not contrary to the Veteran's report that he once was denied VR benefits.

In July 1984, the Spokane, WA RO submitted the Veteran's claim for VR. (VBMS-7/23/84). As the Veteran testified to at the hearing, his application was denied because, at that time, his low back disability was rated noncompensable. (VBMS-11/02/84). Hence, there was no file for AMC to obtain. The AMC also referred the Veteran's case for consideration of award of IU on an extraschedular basis as directed. That action is discussed further later in this decision. Thus, the Board therefore finds that AMC complied with the Board remand in all respects.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  Further, as noted in the Introduction, the undersigned held the record of the hearing open for 60 days so the Veteran could obtain additional evidence, which he in fact did.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication. Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Legal Requirements

In order to establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) , for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100-percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Discussion

Prior to December 18, 2009, the Veteran was service connected for his lumbar DDD, rated 40-percent disabling, and the associated left lower extremity radiculopathy, rated 10-percent disabling, for a total combined rating of 50 percent. Hence, he did not meet the 60-percent criteria for schedular consideration for a single disability. See 38 C.F.R. § 4.16(a).

VA's policy is to award TDIU in all cases where service-connected disability precludes gainful employment regardless of the percentages awarded.  C.F.R. §§ 4.16(b) (2012).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, but cf. Wages v. McDonald,  27 Vet. App. 233, Kasold, J., concurring (2015), although appropriate cases must be referred to the Director of the VA Compensation Service (Director) or Undersecretary for Benefits for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran received extraschedular consideration in March 2015, and the Director determined that he was not unable to obtain and maintain substantially gainful employment due to his service-connected disabilities. (VBMS-03/01/2015). Although the Board does not have the authority to allow a TDIU on an extraschedular basis in the first instance, it does have the authority to review the Director's determinations de novo. Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009).

Although VA received the Veteran's formal IU claim (Form 21-8940) in March 2009, VA received his informal claim for an increased rating led to this current appeal in August 2008. Hence, the Board has considered evidence in the claims file dated from August 26, 2007. See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 3.400(o).

The Veteran testified that all of his treatment has been received at VA medical facilities. Treatment records related to him are sparse, as he stated in his August 2008 informal claim stated that he had not received any treatment over the prior year. (VBMS-08/28/2008). Thus, there is no evidence from 2007 to consider on the issue.

In an October 2008 statement in support of his claim, the Veteran asserted that he experienced constant daily pain and stiffness, and that he had to lay down early in the evening to ease the pain from sitting or standing for any length of time. He also asserted that the pain disrupted his sleep which caused him to rise much earlier than he would prefer; and, that he had to wear shoes with Velcro because he could not bend over. (VBMS-10/29/2008).

A November 2008 VA fee-basis examination report reflects reports of constant daily pain that radiated to the LLE, LLE weakness, and general stiffness. The examiner noted that the Veteran had been retired since 2003. The Veteran reported further that he experienced flare-ups 2 to 3 times a month which totally incapacitated him. They sometimes lasted for days. He also reported that he could walk 2 to 3 blocks or for 15 minutes. He took Tramodol twice a day, and codeine suffate 2 to 3 times a week for his pain, both of which he reported made him sleepy. Physical examination revealed the Veteran to walk with an antalgic gait without any assistive device. He leaned forward as he walked. The examination revealed lumbar spine limitation of motion in all planes but no weakess or fatigue. As concerned the LLE, there was diminished sensation and reflexes, and weakness of left foot and left great toe extension. The examiner noted that the Veteran was unable to perform his activities of daily living only during flare-ups. (VBMS-11/21/2008-Medical Treatment-Non-Government Facility).

At a January 2009 fee-basis peripheral nerves examination the Veteran reported that his back locked up and he could not move during flare-ups that lasted 2 to 3 days. He did not identify any specific trigger but reported that physical activity aggravated them. The Veteran's medication included codeine suffate on an as-needed basis which made him sleepy. Physical examination revealed diminished reflexes and sensory but no muscle wasting or atrophy. The examiner also noted that there was no loss of fine motor control of the LEs. The examiner opined that the Veteran's impairment was minimal for light activities, and moderate for strenuous activities. (VBMA-01/05/2009-Medical Treatment-Non-Government Facility).

In a March 2009 statement in support of his claim for IU, the Veteran asserted that he no longer was able to lead an active life. Further, he could no longer even go to a movie because if he sat for any length of time, his legs would go to sleep. He had to lay down for 10 hours a day to deal with his pain. Moreover, the medications he needed to take to manage his symptoms made it dangerous for him and his co-workers while on the job.  (VBMS-03/26/2009-Correspondence).

The May 2009 VA general examination report (VBMS-05/19/2009-VA Examination) reflects the Veteran's report that he vacuumed, with increased pain, and watered and mowed the lawn, with frequent stops for rest. The examiner noted that the Veteran walked stooped without an assistive device. The examiner opined that the Veteran's disability resulted in moderate impact on his "normal occupational environment."

The Veteran's formal IU claim reflects that he is a high school graduate. He formally worked as an independent trucker for some 14 years until his LE radiculopathy forced him to give it up. Afterwards, he learned carpentry working with a friend and became an independent carpenter contractor until he no longer could perform the demands of that occupation safely.

In making the decision on the Veteran's employability prior to December 18, 2009, consideration is restricted to his low back and left lower extremity disability. Neither the Veteran's noncompensable service-connected or his nonservice-connected disabilities have any significant impact on his employability.

The evidence of record compellingly shows that the Veteran is unable to perform his prior occupation. Hence, the issue is whether he is capable of performing sedentary or other employment with non-strenuous demands. The Board agrees with the Director that the Veteran's work history shows him to have the capability to adapt to other work. As an independent trucker he probably had to accomplish paperwork and comply with the government regulations that regulate that industry. As an independent contractor, he supervised other employees with the attendant demands of doing so.

Thus, physically, the Veteran had the ability to obtain and maintain substantially gainful employment of a sedentary or light nature. This is supported by the fact that he walked without an assistive device, though stooped, and reported at the May 2009 examination that he mowed and watered the lawn and vacuumed his home-with limitations. But there is one other facet to his disability picture; the Veteran's report of the impact of his medication, especially the codeine sulfate, and the necessity for long periods of having to lay down due to pain.

The record shows the Veteran to have been a hard worker until his low back disability rendered him unable to continue. The Board finds him fully credible. Hence, in light of the impact of the prescribed pain medication, and the necessity for long periods of lying down, the Board finds the Veteran was not able to obtain and maintain substantially gainful employment as of August 28, 2008. 38 C.F.R. §§ 3.340, 3.341, 3.400(o), 4.3, 4.16(a). 


ORDER

Entitlement to IU for the period prior to December 18, 2009 is granted, effective August 28, 2008, subject to the law and regulations governing the award of monetary benefits.



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


